DETAILED ACTION
This action is in response to the amendments filed on January 25th, 2021. A summary of this action:
Claims 1-8, 11-18 have been presented for examination.
Claims 1 and 11 have been amended
Claims 9-10, 19-20 have been cancelled, or were previously canceled
Claims 1-8, 11-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
Claims 1-2, 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Wang, “Development And Applications Of Production Optimization Techniques For Petroleum Fields”, 2003 in view of Kunz et al., “A New Equation of State for Natural Gases and Other Mixtures for the Gas and Liquid Regions and the Phase Equilibrium”, 2006, Dissertation zur Erlangung des Grades Doktor-Ingenieur, and in further view of Nasr et al., US 2012/0312534
Claims 3-4, 13-14 are rejected under 35 U.S.C. 103 as being unpatentable  over in view of Wang, “Development And Applications Of Production Optimization Techniques For Petroleum Fields”, 2003 in view of Kunz et al., “A New Equation of State for Natural Gases and Other Mixtures for the Gas and Liquid Regions and the Phase Equilibrium”, 2006, Dissertation zur Erlangung des Grades Doktor-Ingenieur, and in further view of Nasr et al., US 2012/0312534 and in further view of Boriyantoro et al.,  
Claims 5-8, 15-18 are rejected under 35 U.S.C. 103 as being unpatentable  over in view of Wang, “Development And Applications Of Production Optimization Techniques For Petroleum Fields”, 2003 in view of Kunz et al., “A New Equation of State for Natural Gases and Other Mixtures for the Gas and Liquid Regions and the Phase Equilibrium”, 2006, Dissertation zur Erlangung des Grades Doktor-Ingenieur, and in further view of Nasr et al., US 2012/0312534 and in further view of Boriyantoro et al., “AN INTEGRATED SINGLE-PHASE/TWO-PHASE HYDRODYNAMIC MODEL FOR PREDICTING THE FLUID FLOW BEHAVIOR OF GAS CONDENSATE IN PIPELINES”, PSIG 1994, Pennsylvania State University  and in further view of Almehaideb et al., “Improved K-value correlation for UAE crude oil components at high pressures using PVT laboratory data”, 2003
This action is made Final

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Arguments 
Regarding the § 112(b) Rejection
	In light of the applicant’s amendments and supporting arguments, the rejection under § 112(b) is WITHDRAWN. 

Regarding the § 103 Rejection
	In light of the applicant’s amendments, the § 103 rejection is WITHDRAWN.
	However, a new grounds of rejection under § 112(a) is presented below, and a new grounds of rejection under § 103 is presented below – both grounds were necessitated by amendment. 

	The applicant submits (Remarks, page 8):
Wang does not teach how to "adjust[] a valve or a pump of the fluid flow network to generate a phase equilibrium in the fluid flow network that matches the phase equilibrium information." Adjusting "the fluid flow network to generate a phase equilibrium in the fluid flow network" does not optimize "the fluid flow network" as taught in Wang. Specifically, "determining phase equilibrium information for the modeled fluid flow network based at least in part on the generated two-phase envelopes" reduces production optimization, as taught by Wang, as a specified equilibrium may require reduce oil production, increase cost, reduce production rates, and/or reduce lift gas rates, which is counter to the teachings in Wang. Additionally, Kunz does not teach the limitations of amended independent claim 1 that are not taught by Wang. 

	The applicant’s arguments against Wang are not persuasive. Solely the amendments are persuasive. 

The instant specification “does not teach how to "adjust[] a valve or a pump of the fluid flow network to generate a phase equilibrium in the fluid flow network that matches the phase equilibrium information.”” as recited in the present claims – see the § 112(a) rejection below. In addition, the mere recitation of performing an “adjustment” to a pump or valve is not a “how”, this is merely the act of performing an adjustment of the valve/pump to achieve an intended function, i.e. to generate a phase equilibrium...

Furthermore, the applicant argues (as cited above): “Adjusting "the fluid flow network to generate a phase equilibrium in the fluid flow network" does not optimize "the fluid flow network" as taught in Wang. Specifically, determining phase equilibrium...reduces production optimization, as taught by Wang, as a specified equilibrium may require reduce oil production, increase cost, reduce production rates, and/or reduce lift gas rates, which is counter to the teachings in Wang....”
This is not persuasive. There is no evidence from Wang to support the applicant’s arguments. The core of the applicant’s argument is that a step of “determining phase equilibrium” would somehow “reduce production optimization” – there is nothing to suggest such a thing in Wang. 
Instead, and as cited by the applicant in Remarks page 7, Wang in multiple places and summarized in Remarks, page 8 “Our job was to maximize the oil production by selecting appropriate well rates and well connections”.
This does not convey: “reduces production optimization, as taught by Wang, as a specified equilibrium may require reduce oil production, increase cost, reduce production rates, and/or reduce lift gas rates, which is counter to the teachings in Wang” as argued by the applicant, nor does any other portion cited by the applicant.
Instead, the applicant’s argument is a mere allegation against Wang without any supporting evidence from the cited and relied reference to even provide a minimum of evidentiary support to a broad attack against the Wang reference. 

In addition, the applicant’s attack against the Wang reference for the limitation “determining phase equilibrium information” is not part of “optimization”, this is part of the fluid flow model being used in optimization (see the rejection). A person of ordinary skill would not consider an act of simulating a fluid flow network using a model as something that would cause effects such as “reduces production optimization, as taught by Wang, as a specified equilibrium may require reduce oil production, increase cost, reduce production rates, and/or reduce lift gas rates” 
Even the applicant’s own arguments show this – see the key word “may” in the applicant’s arguments, i.e. that part of the process of “determining phase equilibrium information” “may” somehow cause effects such as “reduce oil production, increase cost, reduce production rates, and/or reduce lift gas rates”. 
If there is some evidence to support the applicant’s argument then the Examiner will consider the evidence when that actual evidence is presented for consideration. Nothing in the applicant’s arguments indicate even the existence of evidence to support such an allegation. 
As per MPEP § 2145:  “The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) ("An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness."

The applicant’s argument is not persuasive. 

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8, 11-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Claim 1 is treated as representative of claim 11. Claim 11 is rejected under a similar rationale as claim 1.

	Claim 1 recites, in part:
	adjust a valve or a pump of the fluid flow network to generate a phase equilibrium in the fluid flow network that matches the phase equilibrium information;
	
This limitation is not supported by the written description of the invention. 
	
	The closest support is in originally filed claim 9, which recites: “adjusting a valve or pump of the fluid flow network based on the determined phase equilibrium information”.
	This merely conveys an application of the results of the phase equilibrium information, i.e. that a valve/pump is adjusted based on the determined information.
	The applicant’s present claim recites a specific step of: “adjust a valve or a pump of the fluid flow network to generate a phase equilibrium in the fluid flow network that matches the phase equilibrium information;”
	Nothing in the specification conveys support for such a step - instead the specification clearly conveys, in multiple places, that a valve/pump may be adjusted based on the determined phase equilibrium information, as originally recited.
	Nothing in the specification suggests adjusting the valve/pump to generate a “phase equilibrium” that “match the” determined phase equilibrium information, as recited in the present claims. 

	For additional evidence: 
See page 15, lines 10-15 of the instant specification: “Further, the phase equilibrium information or values derived from the phase equilibrium information can be used to direct production operations (e.g., controlling a valve, pump, or gas lift operations)”
See page 18, lines 5-10: “Once the phase equilibrium information is determined, the simulation module 472 may apply the determined phase equilibrium information to 
See page 20, lines 5-10: “Further, the phase equilibrium information or values derived from the phase equilibrium information can be 10 used to direct production operations (e.g., controlling a valve, pump, or gas lift operations).”
See page 21, lines 20-25: “Element 8: further comprising adjusting a valve or pump of the fluid flow network based on the determined phase equilibrium information. Element 9: further comprising adjusting a network or reservoir simulation based on the determined phase equilibrium information”
See page 22, lines 10-15: “Element 17: wherein the simulation program, when executed, further causes the one or more processors to provide valve or pump recommendations or settings based on the determined phase equilibrium information”

The presently claimed invention is not supported by the instant specification, i.e. the description of the disclosed invention fails to “clearly allow persons of ordinary skill in the art to recognize that” inventor “invented what is claimed”. See MPEP § 2163.02.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Wang, “Development And Applications Of Production Optimization Techniques For Petroleum Fields”, 2003 in view of Kunz et al., “A New Equation of State for Natural Gases and Other Mixtures for the Gas and Liquid Regions and the Phase Equilibrium”, 2006, Dissertation zur Erlangung des Grades Doktor-Ingenieur and in further view of Nasr et al., US 2012/0312534.


Regarding Claim 1.
Wang teaches:
	A method (Wang, abstract, teaches an “optimization” method [computer implemented, e.g. see the abstract which discusses algorithms being “computationally efficient”] wherein the optimization method couples “models for multiphase fluid flow in reservoirs and surface pipeline networks through a commercial reservoir simulator.”) that comprises:
	modeling a fluid flow network, the modeled fluid flow network having a surface pipeline network connected between a plurality of well perforation nodes and a common outlet or inlet ;

    PNG
    media_image1.png
    562
    549
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    506
    729
    media_image2.png
    Greyscale

	generating a plurality of two-phase [flows] for the modeled fluid flow network,...and corresponds to a section of the modeled fluid flow network with a constant flow composition ...(Wang, page 23, last paragraph teaches that the network has multiple phases such as “oil, gas, and water phases” then see section 3.3.1 which teaches that “given a flow rate and the pressure at one end of a pipe, the pressure loss (or gain) in the pipe can be computed...consider in summary Wang teaches a multiphase flow network model which includes at least “two-phase flow” for each pipe/tubing string[example section of the modeled network] wherein each pipe has a constant flow composition [flow rates are conserved at the nodal connections, i.e. compositions change at connections], and wherein pipes/tubing strings [example sections] include being modelled to have a “pressure gradient” across the section, and for at least tubing strings a “linearly interpolated” temperature gradient across the string– to further clarify see pages 120-121 which teaches that the “tubing strings” [similar to pipes as part of the flow network] have “multi-phase flow” in which there is a “pressure drop” and that a similar equation is used for the “surface pipeline network” – the last paragraph on ¶ 121 further clarifies)
	determining phase equilibrium information for the modeled fluid flow network (Wang, page 33, teaches that every node the flow rate of each phase is determined – this is an example of determining phase equilibrium information, i.e. the pressure/temperature change across the pipes, and then the flow rate for each phase is determined at the connections – this results in the flow rates for the entire system being solved for each phase, to clarify see section 3.1 which  ...
	and applying the determined phase equilibrium information to production or simulation operations related to the modeled fluid flow network (Wang, chapter 6, section 6.1 teaches that the resulting model include the multiphase flow and phase equilibrium information are used to optimize the “well connections”, i.e. “to identify the best set of well connections that maximizes an operational objective. To achieve the best results, well connections often need to be optimized simultaneously with production rates and lift gas rates (and potentially other production operations). Thus, the production optimization problem addressed in this section involves maximizing a certain operational objective (such as to maximize the daily oil rate) by optimally allocating the production and lift gas rates and well connections subject to multiple flow rate and pressure constraints” – this is an example of applying the flow network results to production/simulation operations, also see chapter 7 for using it as part of a multi-objective optimization problem such as “maximizing the daily oil production, minimizing the production cost, and minimizing safety and environmental hazards.”, for clarification see pages 124-125 which provide an example and figure 8.1 – specifically the “perform well management operations” which applies operations to the well/network based on the “previous time step”, see section 8.5 for various examples, e.g. section 8.5.1 “Our job was to maximize the oil production by selecting appropriate well rates and well connections”) ;

    PNG
    media_image3.png
    671
    842
    media_image3.png
    Greyscale

adjusting a valve or pump of the fluid flow network ...[based on] the determined phase equilibrium information (Wang, page 89, teaches that “pumps” may be incorporated as a decision variable for the production optimization, i.e. that a pump may be adjusted, also see page 2, last paragraph – each of the wells are controlled by a “choke” [example of a valve] which is used for “adjusting production rates” (page 3, ¶ 4 clarifies “adjusting the production rates with chokes.”) – these are part of page 124 the step “Perform well management routines” 
	and adjusting a production or reservoir simulation based on the determined phase equilibrium information (Wang, chapters 6-7 as cited above teaches optimizing the production [optimization is an example of a production simulation, as its simulating the production to optimize it, wherein optimization adjusts the production simulation], also see chapter 8, teaches “coupling” the flow model/”network simulator” to a “reservoir simulation” such as by integrating and/or interfacing with a reservoir simulator – these both apply the results of the flow network, including the phase equilibrium information, to a reservoir simulation, e.g. see section 8.2.2 algorithm 8.1 – the “surface pipeline system” is solved, then the “reservoir conditions” are updated, also see algorithm 8.2 – this solves the “network” first then the “reservoir model” and repeats [each iteration in these adjusts the reservoir simulation based on the results from the flow model], similar with algorithm 8.3,)

	Wang does not explicitly teach:
generating a plurality of two-phase envelopes for the modeled fluid flow network, wherein each two-phase envelope has at least one or more interpolated values and corresponds to a section of the modeled fluid flow network with a constant flow composition and wherein interpolated values are determined as a function of temperature and pressure 
determining phase equilibrium information for the modeled fluid flow network based at least in part on the generated two-phase envelopes;


generating a plurality of two-phase envelopes for the modeled fluid flow network, wherein each two-phase envelope has at least one or more interpolated values and corresponds to a section of the modeled fluid flow network with a constant flow composition and wherein interpolated values are determined as a function of temperature and pressure (Kunz, introduction, teaches a project “that is suitable for all technical applications using natural gases and other mixtures consisting of natural gas components” [e.g., oil and natural gas], then see pages 141-144 section “Constructing the phase envelope” which teaches constructing/generating phase envelopes [such as for two-phase flow] in which “The approximation by a third degree polynomial enables the calculation of very accurate interpolations of the points on the phase boundary [has at least one or more interpolated values] as well as accurate extrapolations for initial estimates for the subsequent points to be calculated” and then teaches that in generating “the entire phase boundary” there are iterations so that “The entire phase envelope can be traced in this manner without problems in passing critical points or the pressure and temperature extrema, which are found from the interpolation polynomials according to Eq. (7.134) based on the calculation of circumjacent points. Interpolated points are usually accurate to ≤(0.01 – 0.02) K and ≤(0.001 – 0.002) MPa” – the Examiner clarifies this is part of a “Pressure-based Phase Envelope Algorithm” (see title of section 7.7.1, and that Kunz section 7.7.2 also teaches a “volume-based” in which “A similar procedure as described in the previous section can be pursued by an alternative phase envelope algorithm.”, in summary Kunz teaches interpolating/extrapolating values to generate phase envelopes for multi-phase flows, including two-phase flows – these values are a function of pressure and temperature, e.g. see figures 7.1 and 7.2 which show the phase envelope is a function of temperature and pressure, wherein the technique taught in Kunz teaches determining several points for a phase envelope, and then “for the following points...” (page 142, last paragraph) the values are approximated by interpolation and/or extrapolation)
determining phase equilibrium information for the modeled fluid flow network based at least in part on the generated two-phase envelopes (Kunz, section 7.7, teaches performing “phase equilibrium calculations”, e.g. see page 7.7 ¶ 2 which provides examples of determining “equilibrium” information for various phases based on the “phase envelop results” – clarify “The principles used for calculating phase boundaries for the two-phase region can easily be extended to enable the calculation of the phase boundaries of three-phase regions (such as a three-phase bubble line where a light and a heavy liquid phase are in equilibrium with an incipient vapour phase, or a vapour-liquid-liquid three-phase boundary where one of the two liquid phases is the incipient phase) by introducing an additional set of K-factors and a phase fraction for the phase split between the two present phases as new variables [see Michelsen (1986) and Pedersen et al. (1996)].”, i.e. the phase envelopes are used to determine equilibrium information for “two-phase region” and an extension is also taught for “three phase”, also it would have been obvious to apply the phase envelope generation of Kunz to each of the sections in Wang - - each section of Wang has a different pressure gradient/temperature gradient/constant flow composition and the flow rates are conserved at the nodes, i.e. each section of Wang would have had a different flow/flow regime and model for that section, therefore it would have been obvious to generate a phase envelope for each section, e.g. each pipe);

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Wang on a system for simulating multi-phase flow through a flow network and coupling the simulating with a reservoir simulation and providing for optimization of production operations with the teachings from Kunz on technique for performing multi-phase modeling of flows which include natural gas. The motivation to combine would have been that “The accurate knowledge of the thermodynamic properties of natural gases and other mixtures of natural gas components is of indispensable importance for the basic engineering and performance of technical processes. This requires property calculations for a wide range of mixture compositions and operating conditions in the homogeneous gas, liquid, and supercritical regions, and also for vapour-liquid equilibrium (VLE) states. These data can advantageously be calculated from equations of state...Currently, there are not any equations of state for natural gases that are appropriate for all of the exemplified applications and that satisfy the demands concerning the accuracy in the description of thermodynamic properties over the entire fluid region....Based on this new mixture model, robust and efficient calculation routines were developed in this work, supported by the European natural gas companies mentioned above, enabling the “blind” calculation of the thermodynamic properties in the different fluid regions and also allowing for extensive VLE calculations for any binary and multi-component mixture of the considered components and at arbitrary mixture conditions.” In other words, the motivation to combine would have been that Kunz’s technique provides for “robust and efficient calculation routines” such as “enabling the ‘blind’ calculation of thermodynamic properties...” and allows for “arbitrary mixture conditions” “for any...mixture”. 

Wang, as taken in combination with Kunz above, does not explicitly teach (emphasis for elements not taught):
adjusting a valve or a pump ... to generate a phase equilibrium in the fluid flow network that matches the phase equilibrium information;

Nasr teaches:
adjusting a valve or a pump ... to generate a phase equilibrium in the fluid flow network that matches the phase equilibrium information; (Nasr, ¶ 41 teaches “ The process may be controlled to limit total production flow 226 to an amount that optimizes the gas-to-water ratio. One way of achieving this control is illustrated by the control loop depicted in FIG. 2. Gas meter 241 measures the flow rate of gas flow 241, and liquid meter 242 measures the flow rate of liquid flow 242. These flow rates may be converted to a ratio of volume fractions and transmitted to controller 245 which modulates control valve 228 to achieve a desired gas-to-water ratio. By limiting total production flow 226 to a desired gas-to-water ratio, more efficient production of hydrocarbons may be realized”, it would have been obvious to use the determined phase equilibrium information for the “desired gas-to-water ratio”, i.e. Nasr, as taken in combination with Wang and Kunz, teaches a control method for “production flow” to optimize the “gas-to-water ratio” [phase fractions/volume fractions for the phase equilibrium, i.e. this is the ratio of the gas phase to the water phase] by using a “controller” which controls a 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Wang, as modified by Kunz, on a system providing for optimization of production operations such as for petroleum which includes optimizing the use of pumps and chokes with the teachings from Nasr on optimizing phase equilibrium in a hydrocarbon production system by using a controller to control a “control valve”, i.e. adjust the control valve, to adjust an actual measured phase equilibrium [e.g., gas-to-water ratio] to a desired equilibrium, such as using Nasr’s technique in the optimized fluid flow network of Wang/Kunz. The motivation to combine would have been that “By limiting total production flow 226 to a desired gas-to-water ratio, more efficient production of hydrocarbons may be realized” (Nasr, as cited above). 


Regarding Claim 2.
Kunz teaches:
	The method of claim 1, wherein generating each two-phase envelope involves a saturation pressure calculation and extrapolating points along a curve using derivatives of pressure and temperature (Kunz, as cited above, page 143, ¶ 1 teaches that “extrapolations” are part of generating the envelope wherein page 142, last paragraph teaches this includes “The information of X and its derivatives with respect to S”... i.e. this includes extrapolating and in regards to the saturation pressure – see section 7.7 which teaches a “determination of the saturation point”, e.g. page 142 “The initial saturation point then converges by taking a few steps using a successive substitution approach followed by a partial Newton’s method (neglecting composition derivatives) for final convergence”)

Regarding Claim 11.
Wang teaches:
	A system that comprises  (Wang, abstract, teaches an “optimization” method [computer implemented, e.g. see the abstract which discusses algorithms being “computationally efficient”] wherein the optimization method couples “models for multiphase fluid flow in reservoirs and surface pipeline networks through a commercial reservoir simulator.”) :
	a memory having a simulation program;
	and one or more processors coupled to the memory, wherein the simulation program, when executed  (Wang, abstract, teaches an “optimization” method [computer implemented, e.g. see the abstract which discusses algorithms being “computationally efficient”] wherein the optimization method couples “models for multiphase fluid flow in reservoirs and surface pipeline networks through a commercial reservoir simulator.”) , causes the one or more processors to:
model a fluid flow network, the fluid flow network having a surface pipeline network connected between a plurality of well perforation nodes and a common outlet or inlet (Wang, see abstract as cited above, there is a model of a “surface pipeline network”, see chapter 3 for details – e.g., section 3.5 figure 3.2 provides an example of a “simple gathering system” [fluid flow network having a surface pipeline, see section 3.7 ¶ 2 for clarification] wherein as per figure 3.2 and figure 3.4 [another example in section 3.7] the flow network connects a plurality of “wells” including perforation nodes to a common outlet for “gathering”, in regards to coupling with a reservoir simulation see chapter 8 which provides a variety of techniques that are taught);
	generate a plurality of two-phase [flows] for the modeled fluid flow network,...and corresponds to a section of the modeled fluid flow network with a constant flow composition ...(Wang, page 23, last paragraph teaches that the network has multiple phases such as “oil, gas, and water phases” then see section 3.3.1 which teaches that “given a flow rate and the pressure at one end of a pipe, the pressure loss (or gain) in the pipe can be computed...consider gas/liquid two-phase flow in a pipe...”, i.e. each pipe in the gathering system is modelled to determine at least the pressure drop across the pipe including for a two-phase flow, then see page 33 ¶ 2 which teaches that each “pipe” [connection between nodes] has a constant flow composition, i.e. the flow rate of each phase is conserved at the nodes, in addition see section 3.7 which teaches that the “temperature” varies across the gathering network by being “linearly interpolated” from the “bottomhole” to the “surfaces”, in summary Wang teaches a multiphase flow network model which includes at least “two-phase flow” for each pipe/tubing string[example section of the modeled network] wherein each pipe has a constant flow composition [flow rates are conserved at the nodal connections, i.e. compositions change at connections], and wherein pipes/tubing strings [example sections] include being modelled to have a “pressure gradient” across the section, and for at least tubing strings a “linearly interpolated” temperature gradient across the string– to further clarify see pages 120-121 which teaches that the “tubing strings” [similar to pipes as part of the flow network] have “multi-phase flow” in which there is a “pressure drop” and that a similar equation is used for the “surface pipeline network” – the last paragraph on ¶ 121 further clarifies)
	determine phase equilibrium information for the modeled fluid flow network (Wang, page 33, teaches that every node the flow rate of each phase is determined – this is an example of determining phase equilibrium information, i.e. the pressure/temperature change across the pipes, and then the flow rate for each phase is determined at the connections – this results in the flow rates for the entire system being solved for each phase, to clarify see section 3.1 which teaches this is a “multiphase flow problem” [this includes phase equilibrium as it is multi-phase] ) ...
	and apply the determined phase equilibrium information to production or simulation operations related to the modeled fluid flow network (Wang, chapter 6, section 6.1 teaches that the resulting model include the multiphase flow and phase equilibrium information are used to optimize the “well connections”, i.e. “to identify the best set of well connections that maximizes an operational objective. To achieve the best results, well connections often need to be optimized simultaneously with production rates and lift gas rates (and potentially other production operations). Thus, the production optimization problem addressed in this section ;

    PNG
    media_image3.png
    671
    842
    media_image3.png
    Greyscale

adjusting a valve or pump of the fluid flow network ...[based on] the determined phase equilibrium information (Wang, page 89, teaches that “pumps” may be incorporated as a decision variable for the production optimization, i.e. that a pump may be adjusted, also see page 2, last paragraph – each of the wells are controlled by a “choke” [example of a valve] which is used for “adjusting production rates” (page 3, ¶ 4 clarifies “adjusting the production rates with chokes.”) – these are part of page 124 the step “Perform well management routines” 
	and adjust a production or reservoir simulation based on the determined phase equilibrium information (Wang, chapters 6-7 as cited above teaches optimizing the production [optimization is an example of a production simulation, as its simulating the production to optimize it, wherein optimization adjusts the production simulation], also see chapter 8, teaches “coupling” the flow model/”network simulator” to a “reservoir simulation” such as by integrating and/or interfacing with a reservoir simulator – these both apply the results of the flow network, including the phase equilibrium information, to a reservoir simulation, e.g. see section 8.2.2 algorithm 8.1 – the “surface pipeline system” is solved, then the “reservoir conditions” are updated, also see algorithm 8.2 – this solves the “network” first then the “reservoir model” and repeats [each iteration in these adjusts the reservoir simulation based on the results from the flow model], similar with algorithm 8.3,)

	Wang does not explicitly teach:
generating a plurality of two-phase envelopes for the modeled fluid flow network, wherein each two-phase envelope has at least one or more interpolated values and corresponds to a section of the modeled fluid flow network with a constant flow composition and wherein interpolated values are determined as a function of temperature and pressure 
determining phase equilibrium information for the modeled fluid flow network based at least in part on the generated two-phase envelopes;


generating a plurality of two-phase envelopes for the modeled fluid flow network, wherein each two-phase envelope has at least one or more interpolated values and corresponds to a section of the modeled fluid flow network with a constant flow composition and wherein interpolated values are determined as a function of temperature and pressure (Kunz, introduction, teaches a project “that is suitable for all technical applications using natural gases and other mixtures consisting of natural gas components” [e.g., oil and natural gas], then see pages 141-144 section “Constructing the phase envelope” which teaches constructing/generating phase envelopes [such as for two-phase flow] in which “The approximation by a third degree polynomial enables the calculation of very accurate interpolations of the points on the phase boundary [has at least one or more interpolated values] as well as accurate extrapolations for initial estimates for the subsequent points to be calculated” and then teaches that in generating “the entire phase boundary” there are iterations so that “The entire phase envelope can be traced in this manner without problems in passing critical points or the pressure and temperature extrema, which are found from the interpolation polynomials according to Eq. (7.134) based on the calculation of circumjacent points. Interpolated points are usually accurate to ≤(0.01 – 0.02) K and ≤(0.001 – 0.002) MPa” – the Examiner clarifies this is part of a “Pressure-based Phase Envelope Algorithm” (see title of section 7.7.1, and that Kunz section 7.7.2 also teaches a “volume-based” in which “A similar procedure as described in the previous section can be pursued by an alternative phase envelope algorithm.”, in summary Kunz teaches interpolating/extrapolating values to generate phase envelopes for multi-phase flows, including two-phase flows – these values are a function of pressure and temperature, e.g. see figures 7.1 and 7.2 which show the phase envelope is a function of temperature and pressure, wherein the technique taught in Kunz teaches determining several points for a phase envelope, and then “for the following points...” (page 142, last paragraph) the values are approximated by interpolation and/or extrapolation)
determining phase equilibrium information for the modeled fluid flow network based at least in part on the generated two-phase envelopes (Kunz, section 7.7, teaches performing “phase equilibrium calculations”, e.g. see page 7.7 ¶ 2 which provides examples of determining “equilibrium” information for various phases based on the “phase envelop results” – clarify “The principles used for calculating phase boundaries for the two-phase region can easily be extended to enable the calculation of the phase boundaries of three-phase regions (such as a three-phase bubble line where a light and a heavy liquid phase are in equilibrium with an incipient vapour phase, or a vapour-liquid-liquid three-phase boundary where one of the two liquid phases is the incipient phase) by introducing an additional set of K-factors and a phase fraction for the phase split between the two present phases as new variables [see Michelsen (1986) and Pedersen et al. (1996)].”, i.e. the phase envelopes are used to determine equilibrium information for “two-phase region” and an extension is also taught for “three phase”, also it would have been obvious to apply the phase envelope generation of Kunz to each of the sections in Wang - - each section of Wang has a different pressure gradient/temperature gradient/constant flow composition and the flow rates are conserved at the nodes, i.e. each section of Wang would have had a different flow/flow regime and model for that section, therefore it would have been obvious to generate a phase envelope for each section, e.g. each pipe);

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Wang on a system for simulating multi-phase flow through a flow network and coupling the simulating with a reservoir simulation and providing for optimization of production operations with the teachings from Kunz on technique for performing multi-phase modeling of flows which include natural gas. The motivation to combine would have been that “The accurate knowledge of the thermodynamic properties of natural gases and other mixtures of natural gas components is of indispensable importance for the basic engineering and performance of technical processes. This requires property calculations for a wide range of mixture compositions and operating conditions in the homogeneous gas, liquid, and supercritical regions, and also for vapour-liquid equilibrium (VLE) states. These data can advantageously be calculated from equations of state...Currently, there are not any equations of state for natural gases that are appropriate for all of the exemplified applications and that satisfy the demands concerning the accuracy in the description of thermodynamic properties over the entire fluid region....Based on this new mixture model, robust and efficient calculation routines were developed in this work, supported by the European natural gas companies mentioned above, enabling the “blind” calculation of the thermodynamic properties in the different fluid regions and also allowing for extensive VLE calculations for any binary and multi-component mixture of the considered components and at arbitrary mixture conditions.” In other words, the motivation to combine would have been that Kunz’s technique provides for “robust and efficient calculation routines” such as “enabling the ‘blind’ calculation of thermodynamic properties...” and allows for “arbitrary mixture conditions” “for any...mixture”. 

Wang, as taken in combination with Kunz above, does not explicitly teach (emphasis for elements not taught):
adjust a valve or a pump ... to generate a phase equilibrium in the fluid flow network that matches the phase equilibrium information;

Nasr teaches:
adjust a valve or a pump ... to generate a phase equilibrium in the fluid flow network that matches the phase equilibrium information; (Nasr, ¶ 41 teaches “ The process may be controlled to limit total production flow 226 to an amount that optimizes the gas-to-water ratio. One way of achieving this control is illustrated by the control loop depicted in FIG. 2. Gas meter 241 measures the flow rate of gas flow 241, and liquid meter 242 measures the flow rate of liquid flow 242. These flow rates may be converted to a ratio of volume fractions and transmitted to controller 245 which modulates control valve 228 to achieve a desired gas-to-water ratio. By limiting total production flow 226 to a desired gas-to-water ratio, more efficient production of hydrocarbons may be realized”, it would have been obvious to use the determined phase equilibrium information for the “desired gas-to-water ratio”, i.e. Nasr, as taken in combination with Wang and Kunz, teaches a control method for “production flow” to optimize the “gas-to-water ratio” [phase fractions/volume fractions for the phase equilibrium, i.e. this is the ratio of the gas phase to the water phase] by using a “controller” which controls a 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Wang, as modified by Kunz, on a system providing for optimization of production operations such as for petroleum which includes optimizing the use of pumps and chokes with the teachings from Nasr on optimizing phase equilibrium in a hydrocarbon production system by using a controller to control a “control valve”, i.e. adjust the control valve, to adjust an actual measured phase equilibrium [e.g., gas-to-water ratio] to a desired equilibrium, such as using Nasr’s technique in the optimized fluid flow network of Wang/Kunz. The motivation to combine would have been that “By limiting total production flow 226 to a desired gas-to-water ratio, more efficient production of hydrocarbons may be realized” (Nasr, as cited above). 

Regarding Claim 12.
Kunz teaches:
	The system of claim 11, wherein the simulation program, when executed, causes the one or more processors to generate each two-phase envelope based on a saturation pressure calculation and based on extrapolating points along a curve using derivatives of pressure and temperature (Kunz, as cited above, page 143, ¶ 1 teaches that “extrapolations” are part of generating the envelope wherein page 142, last paragraph teaches this includes “The information of X and its derivatives with respect to S”... i.e. this includes extrapolating based on and in regards to the saturation pressure – see section 7.7 which teaches a “determination of the saturation point”, e.g. page 142 “The initial saturation point then converges by taking a few steps using a successive substitution approach followed by a partial Newton’s method (neglecting composition derivatives) for final convergence”)


	Claims 3-4, 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Wang, “Development And Applications Of Production Optimization Techniques For Petroleum Fields”, 2003 in view of Kunz et al., “A New Equation of State for Natural Gases and Other Mixtures for the Gas and Liquid Regions and the Phase Equilibrium”, 2006, Dissertation zur Erlangung des Grades Doktor-Ingenieur and in further view of Nasr et al., US 2012/0312534 and in further view of Boriyantoro et al., “AN INTEGRATED SINGLE-PHASE/TWO-PHASE HYDRODYNAMIC MODEL FOR PREDICTING THE FLUID FLOW BEHAVIOR OF GAS CONDENSATE IN PIPELINES”, PSIG 1994, Pennsylvania State University 

Regarding Claim 3.
Wang, as modified by Kunz, does not explicitly teach:
The method of claim 1, wherein determining the phase equilibrium information comprises identifying one-phase segments and two-phase segments of the modeled fluid flow network based on the generated two-phase envelopes. 

Boriyantoro teaches:
	The method of claim 1, wherein determining the phase equilibrium information comprises identifying one-phase segments and two-phase segments of the modeled fluid flow network based on the generated two-phase envelopes (Boriyantoro, abstract, teaches a method for determining phase transitions “for fluid flow in pipes” in order to “predict the flow behavior”, then see page 7, section “Effect of Flow Rate on the Phase Transition Location” which teaches that “As the flow rate affects the pressure and temperature changes, the flow rate also affects the location where phase transition begins. The pressure and temperature gradient affect the distance (from the pipe inlet) where the fluid's pressure and temperature conditions are equal to the dew point of the flowing fluid.” – this causes a “path” to be created in which the “Changes in both pressure and temperature yield such a path.”, i.e. a phase adjustment path...When the path for each flow rate is superimposed upon the fluid phase envelope, Figure 7 or Figure 8 is obtained” – to clarify Boriyantoro is teaching using a “path” on a phase envelope (see figures 7-9) to determine the flow regime(s) in a pipe, including if it is single phase/two-phase – see figure 9 reproduced below, the path is given for a set flow rate and varies based on the pressure/temperature gradient in the pipe, i.e. this is used to determine the flow regimes of the pipe –see figure 5, it would have been obvious to apply this technique to every section (e.g., pipe) of the system of Wang and Kunz to identify the flow regime(s) of each pipe ). 

    PNG
    media_image4.png
    658
    878
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    740
    804
    media_image5.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Wang, as modified by Kunz and Nasr, on a system for a flow network model with multi-phase flow that has phase envelopes 

Regarding Claim 4.
Boriyantoro teaches:
	The method of claim 3, wherein said identifying one-phase segments and two-phase segments comprises determining whether a phase adjustment path that varies as a function of temperature and pressure crosses into a respective two-phase envelope (Boriyantoro, see figures 7-9 as cited above along with the description – this is a “path” that varies as a function of pressure and temperature and identifies the flow regime depending on where it crosses the envelope)


Regarding Claim 13.
Wang, as modified by Kunz, does not explicitly teach:
	The system of claim 11, wherein the simulation program, when executed, causes the one or more processors to determine the phase equilibrium information by identifying one- phase segments and two-phase segments of the modeled fluid flow network based on the generated two-phase envelopes. 

Boriyantoro teaches:
The system of claim 11, wherein the simulation program, when executed, causes the one or more processors to determine the phase equilibrium information by identifying one- phase segments and two-phase segments of the modeled fluid flow network based on the generated two-phase envelopes (Boriyantoro, abstract, teaches a method for determining phase transitions “for fluid flow in pipes” in order to “predict the flow behavior”, then see page 7, section “Effect of Flow Rate on the Phase Transition Location” which teaches that “As the flow rate affects the pressure and temperature changes, the flow rate also affects the location where phase transition begins. The pressure and temperature gradient affect the distance (from the pipe inlet) where the fluid's pressure and temperature conditions are equal to the dew point of the flowing fluid.” – this causes a “path” to be created in which the “Changes in both pressure and temperature yield such a path.”, i.e. a phase adjustment path...When the path for each flow rate is superimposed upon the fluid phase envelope, Figure 7 or Figure 8 is obtained” – to clarify Boriyantoro is teaching using a “path” on a phase envelope (see figures 7-9) to determine the flow regime(s) in a pipe, including if it is single phase/two-phase – see figure 9 reproduced below, the path is given for a set flow rate and varies based on the pressure/temperature gradient in the pipe, i.e. this is used to determine the flow regimes of the pipe –see figure 5, it would have been obvious to apply this technique to every section (e.g., pipe) of the system of Wang and Kunz to identify the flow regime(s) of each pipe ). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Wang, as modified by Kunz and Nasr, on a system for a flow network model with multi-phase flow that has phase envelopes generated for each segment, e.g. pipe, with the teachings from Boriyantoro on using a “path” on the phase envelope, taken in combination with the pressure/temperature gradients of each section, to determine the flow regime(s) along each pipe. The motivation to combine would have been that the technique of Boriyantoro would have enabled the system to “be used for predicting where the fluid phase changes from single-phase to two-phase [in the pipe], or vice versa. In addition to predicting phase changes, the model can also predict the flow regime of fluid flow in pipe” (Boriyantoro, see the conclusion)

Regarding Claim 14.
Boriyantoro teaches:
	The system of claim 13, wherein the simulation program, when executed, causes the one or more processors to identify one-phase segments and two-phase segments by determining whether a phase adjustment path that varies as a function of temperature and pressure crosses into a respective two-phase envelope (Boriyantoro, see figures 7-9 as cited above along with the description – this is a “path” that varies as a function of pressure and temperature and identifies the flow regime depending on where it crosses the envelope)

Claims 5-8, 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Wang, “Development And Applications Of Production Optimization Techniques For Petroleum Fields”, 2003 in view of Kunz et al., “A New Equation of State for Natural Gases and Other Mixtures for the Gas and Liquid Regions and the Phase Equilibrium”, 2006, Dissertation zur Erlangung des Grades Doktor-Ingenieur and in further view of Nasr et al., US 2012/0312534 and in further view of Boriyantoro et al., “AN INTEGRATED SINGLE-PHASE/TWO-PHASE HYDRODYNAMIC MODEL FOR PREDICTING THE FLUID FLOW BEHAVIOR OF GAS CONDENSATE IN PIPELINES”, PSIG 1994, Pennsylvania State University  and in further view of Almehaideb et al., “Improved K-value correlation for UAE crude oil components at high pressures using PVT laboratory data”, 2003

Regarding Claim 5.
Kunz teaches:
	The method of claim 3, further comprising determining interpolated K- values for at least one of the identified two-phase segments using the function of temperature and pressure (Kunz, page 132, last paragraph teaches that the technique in Kunz also uses “a two-phase pT flash algorithm (see section 7.6.2), which was developed and provided by Michelsen...”, i.e. Kunz is combined with  Michelsen, then see section 7.6 which teaches “The most important equilibrium calculation is probably the isothermal flash calculation” using the “Rachford-Rice equation” in order to determine the “equilibrium conditions (see also section 5.4.1)” which include “K-factors”, i.e. Kunz teaches determining K-values [factors] wherein section 7.6.2 teaches that initial K-factors are determined by “Wilson” technique and then the “Rachford-in other words k-values are determined for each of the “two-phase” segments using the Rachford-Rice approach based on “experimental data” and the “Wilson k-factor expression”)

Wang, as modified by Kunz and Boriyantoro above, does not explicitly teach:
	...determining interpolated K- values...

Almehaideb teaches:
...determining interpolated K- values... (Almehaideb, abstract, teaches obtaining “K-values...from PVT analysis” [e.g., the phase envelopes for the segments including two-phase segments] wherein these are used to provide “estimates of K-values” [example of interpolating], i.e. these are “predicted k-Values”, to clarify see section 3 on page 1059 which teaches fitting a “polynomial” by “minimizing over the sum of absolute relative errors” , e.g. see figure 5- this is a technique for predicting/estimating k-values by fitting a polynomial to “extracted k value” wherein the polynomial interpolates between the extracted k-values and provides estimated/predicted k-values, i.e. this determines interpolated k-values – see equations 7-8 this is a function of pressure and temperature, also the Examiner notes that as per the abstract Almehaideb also provides a large dataset of extracted k Values for two-phase flow of “oil and gas” to further clarify see section 1, introduction, which teaches “K-values are  is a modification of this, also see section 6, ¶ 1 for more clarification which teaches “The new correlation parameters are listed in Table 3. Fig. 1 shows graphically the K-values for all components vs. pressure and temperature generated by the proposed correlation for a typical crude oil at 8000 psi convergence pressure”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Wang, as modified above, on a system which performs flash calculations using the Rachford-Rice approach with the teachings from Almehaideb on a technique for determining k-Values by a regression curve. The motivation to combine would have been that the technique in Almehaideb provides a much more accurate estimate of k-values then the Wilson approach (see figures 2 and figure 5 of Almehaideb for a comparison), i.e. these are “within” a tolerance of “6.08% compared to 56.34% for the Wilson correlation” (section 7, # 4) – this would have provided a computationally fast and accurate measurement to determine k-values without performing the entire Rachford-Rice approach for the k-values that are within the accuracy threshold. 

Regarding Claim 6.
Almehaideb teaches:
The method of claim 5, further comprising determining if the interpolated K-values are within a tolerance threshold (Almehaideb, section 7, # 4 teaches that the “accuracy of all correlations” is checked, i.e. Almehaideb teaches checking if the predicted/estimated k-Values are accurate, e.g. checking if they are within a tolerance threshold, e.g. “the proposed correlation to predict saturation pressures within an average of 6.08 % (example of a threshold, the values are “within” this))

Regarding Claim 7.
Almehaideb teaches:
	The method of claim 6, further comprising using the interpolated K-values with said determining phase equilibrium information in response to determining that the interpolated K- values are within the tolerance threshold. (Almehaideb, section I, ¶ 1 teaches that k-values are also known as “equilibrium ratios” [example of phase equilibrium information] – and Almehaideb, as cited above in section 7 # 4, teaches verifying the accuracy of the predictions, it would have been obvious that if the predictions/estimations are within the tolerance to using the predictions/estimations of k-values as part of the phase equilibrium information, as they are phase equilibrium ratios and “play a fundamental role” (introduction))

Regarding Claim 8.
Kunz, as taken in combination above, teaches: 
	The method of claim 6, further comprising performing a two-phase flash calculation in response to determining that the interpolated K-values are not within the tolerance threshold, and using results of the two-phase flash calculation with said determining phase equilibrium information wherein the two-phase flash calculation is performed using a Rachford-Rice procedure (Kunz, as cited above teaches using the Rachford-Rice approach to perform a “two-phase...flash algorithm” – it would have been obvious to use the full Rachford-Rice approach for when the estimated values of Almehaideb is not within the accuracy threshold, i.e. the Rachford-Rice approach provides a more accurate estimate, see  page 132, last paragraph teaches that the technique in Kunz also uses “a two-phase pT flash algorithm (see section 7.6.2), which was developed and provided by Michelsen...”, i.e. Kunz is combined with  Michelsen, then see section 7.6 which teaches “The most important equilibrium calculation is probably the isothermal flash calculation” using the “Rachford-Rice equation” in order to determine the “equilibrium conditions (see also section 5.4.1)” which include “K-factors”, i.e. Kunz teaches determining K-values [factors] wherein section 7.6.2 teaches that initial K-factors are determined by “Wilson” technique and then the “Rachford-Rice equation” is applied, also see section 5.4.1 which provides clarification, specifically see “Initial Estimates” on pages 62-63 which teaches using the “Wilson K-factor expression” which determines the k-values as a function of temperature and pressure, and wherein “the available experimental data were used as initial estimates”, in other words k-values are determined for each of the “two-phase” segments using the Rachford-Rice approach based on “experimental data” and the “Wilson k-factor expression”)

Regarding Claim 15.
Kunz teaches:
The system of claim 13, wherein the simulation program, when executed, further causes the one or more processors to determine ... K-values for at least one of the identified two-phase segments using the function of temperature and pressure. (Kunz, page 132, last paragraph teaches that the technique in Kunz also uses “a two-phase pT flash algorithm (see section 7.6.2), which was developed and provided by Michelsen...”, i.e. Kunz is combined with  Michelsen, then see section 7.6 which teaches “The most important equilibrium calculation is probably the isothermal flash calculation” using the “Rachford-Rice equation” in order to determine the “equilibrium conditions (see also section 5.4.1)” which include “K-factors”, i.e. Kunz teaches determining K-values [factors] wherein section 7.6.2 teaches that initial K-factors are determined by “Wilson” technique and then the “Rachford-Rice equation” is applied, also see section 5.4.1 which provides clarification, specifically see “Initial Estimates” on pages 62-63 which teaches using the “Wilson K-factor expression” which determines the k-values as a function of temperature and pressure, and wherein “the available experimental data were used as initial estimates”, in other words k-values are determined for each of the “two-phase” segments using the Rachford-Rice approach based on “experimental data” and the “Wilson k-factor expression”)

Wang, as modified by Kunz and Boriyantoro above, does not explicitly teach:
	...determine interpolated K- values...

Almehaideb teaches:
...determine interpolated K- values... (Almehaideb, abstract, teaches obtaining “K-values...from PVT analysis” [e.g., the phase envelopes for the segments including two-phase segments] wherein these are used to provide “estimates of K-values” [example of interpolating], i.e. these are “predicted k-Values”, to clarify see section 3 on page 1059 which teaches fitting a “polynomial” by “minimizing over the sum of absolute relative errors” , e.g. see figure 5- this is a technique for predicting/estimating k-values by fitting a polynomial to “extracted k value” wherein the polynomial interpolates between the extracted k-values and provides estimated/predicted k-values, i.e. this determines interpolated k-values – see equations 7-8 this is a function of pressure and temperature, also the Examiner notes that as per the abstract Almehaideb also provides a large dataset of extracted k Values for two-phase flow of “oil and gas” to further clarify see section 1, introduction, which teaches “K-values are dependent on pressure, temperature, and the composition of the mixture” and then see the remaining portions of the introduction which provides examples of earlier methods to estimate/predict k-values, include “McWilliams” who “fitted these charts [k-value charts] to the following polynomial” - Almehaideb is a modification of this, also see section 6, ¶ 1 for more clarification which teaches “The new correlation parameters are listed in Table 3. Fig. 1 shows graphically the K-values for all components vs. pressure and temperature generated by the proposed correlation for a typical crude oil at 8000 psi convergence pressure”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Wang, as modified above, on a system which performs flash calculations using the Rachford-Rice approach with the teachings 


Regarding Claim 16.
Almehaideb teaches:
	The system of claim 15, wherein the simulation program, when executed, further causes the one or more processors to determine if the interpolated K-values are within a quality threshold. (Almehaideb, section 7, # 4 teaches that the “accuracy of all correlations” is checked, i.e. Almehaideb teaches checking if the predicted/estimated k-Values are accurate, e.g. checking if they are within a tolerance/quality threshold, e.g. “the proposed correlation to predict saturation pressures within an average of 6.08 % (example of a threshold, the values are “within” this))

Regarding Claim 17.
Almehaideb teaches:
The system of claim 16, wherein the simulation program, when executed, further causes the one or more processors to use the interpolated K-values to determine the phase equilibrium information in response to determining that the interpolated K-values are within the quality threshold. (Almehaideb, section I, ¶ 1 teaches that k-values are also known as “equilibrium ratios” [example of phase equilibrium information] – and Almehaideb, as cited above in section 7 # 4, teaches verifying the accuracy of the predictions, it would have been obvious that if the predictions/estimations are within the tolerance to using the predictions/estimations of k-values as part of the phase equilibrium information, as they are phase equilibrium ratios and “play a fundamental role” (introduction))

Regarding Claim 18.
Kunz, as taken in combination above, teaches: 
	The system of claim 16, wherein the simulation program, when executed, further causes the one or more processors to perform a two-phase flash calculation in response to determining that the interpolated K-values are not within the quality threshold, and to use results of the two-phase flash calculation to determine the phase equilibrium information wherein the two-phase flash calculation is performed using a Rachford-Rice procedure. (Kunz, as cited above teaches using the Rachford-Rice approach to perform a “two-phase...flash algorithm” – it would have been obvious to use the full Rachford-Rice approach for when the estimated values of Almehaideb is not within the accuracy threshold, i.e. the Rachford-Rice approach provides a more accurate estimate, see  page 132, last paragraph teaches that the technique in Kunz also uses “a two-phase pT flash algorithm (see section 7.6.2), which was 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
DiFoggio, US 2015/0054512 – see figure 11 for using a “Pump” in combination with a “valve” and a “controller” to control the “volume fraction” [phase fractions] for a multi-phase flow
Haandrikman et al., US 6,390,114 – see the abstract, this is a system for controlling phase equilibrium for a “stream of multi-phase fluid”, see figure 3-4 – 
Giannesini et al., US 5,377,714 – see the abstract, this is another means for controlling multiphase fluid flow using a valve (col 5-6)
Alvarez et al., “Multiphase Flow Splitting in Parallel/Looped Pipelines”, 2010 – see the abstract, see page 2 “Phase 2 - Uneven Split Conditions: uneven splitting is achieved utilizing a globe valve installed on one line (side 1) downstream the GLCC©. Experiments are conducted with valve settings of 100, 75, 50, 25 and 10% open. These experiments were carried out only for the looped configuration” and see page 3 as well
Baker, Glen (2003) Separation and control of gas-liquid flows at horizontal T-junctions. PhD thesis, University of Nottingham – see the abstract – this provides a “control scheme it was possible to obtain a liquid only stream and a gas-rich stream which always satisfied the simple separation criterion of less than 10% v/v liquid-in-gas.”
Petersen et al., “A General Dynamic Model for Single and Multi-phase Flow Operations during Drilling, Completion, Well Control and Intervention”, 2008, page 7 teaches “We have, in order to save time, precomputed the densities (for each phase) over a large temperature and pressure domain grid. This grid has in general three distinct phase regions, a) Gas, b) Liquid, and c) Gas and Liquid. In order to compute the parameters correctly near phase boundaries, the critical pressure values (and the parameter values) were determined for each discrete temperature value. Likewise the critical temperatures (and the thermophysical parameters) were explicitly determined for each discrete pressure value. Care has been taken to determine exactly where the phase boundaries lie. When the fluid is at a particular pressure and temperature, we can interpolate the gas fraction, gas density, fluid density, and a number of other thermodynamic properties of the mixture. The temperature and pressure domain grid has been chosen large enough to contain all foreseeable oil well scenarios.”
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A. HOPKINS whose telephone number is (571)272-0537.  The examiner can normally be reached on Monday to Friday, 8:30AM to 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas can be reached on (571) 272-2589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/D.A.H./Examiner, Art Unit 2128                                                                                                                                                                                                        
/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128